DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 8 & 16 objected to because of the following informalities:  
Claim 1, line 1: “An electroporation method” should read --A method for electroporation--,
Claim 8, line 3: “the location” should read --the given location--,
Claim 16, line 1: “An electroporation system” should read --A system for electroporation--,
Claim 16, line 5: “signal for supply” should read --signal to supply--,
Claim 16, line 6: “signal” should read --signal,--,
Claim 16, lines 10-11: “receive from the catheter electrical activation signals” should read --receive electrical activation signals from the catheter--,
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 & 16-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stewart et al. (U.S. Pub. No. 2016/0166310), herein referred to as “Stewart ‘310”.
Regarding claim 1, Stewart ‘310 teaches electroporation method (Abstract: method and system for mapping tissue and producing lesions for the treatment of cardiac arrhythmias in a non-thermal and optimal manner; where non-thermal lesion formation is electroporation), comprising: 
inserting a catheter having multiple electrodes (multi-electrode delivery device 12) into a chamber of a heart ([0032]: a multi-electrode delivery device 12, such as that shown in FIG. 2, was positioned in the left atrial appendage (LAA)); 
applying an electrical field using at least two of the electrodes to tissue of the chamber of the heart at a given location within the chamber ([0032]: Then bipolar energy was delivered from the device 12, using either one pulse or a train of 20 pulses) with an amplitude sufficient to cause reversible electroporation, but below a threshold for irreversible electroporation ([0032]: a first level of energy was delivered by a delivery device 12 that caused reversible effects); and 
measuring an effect of the reversible electroporation on electrical activation signals in the tissue of the chamber of the heart in a vicinity of the location ([0032]: The EGM amplitude from the electrode pair was then re-measured after the energy had been delivered (referred to as a post-delivery measurement)).  
Regarding claim 2, Stewart teaches wherein the electrical field is less than 450 Volts per centimeter ([0032]: The results show that pulses delivered at up to 200 V had reversible effects on EGM amplitude … This applied voltage of 300 V may produce a peak electric field strength of roughly 400 V/cm; wherein if an applied voltage of 300V has a peak electric field strength of roughly 400 V/cm, then an applied voltage of 200V will have a peak electric field strength less than 450 V/cm).  
Regarding claim 3, Stewart ‘310 teaches generating a pulsed electrical signal and wherein the applying the electrical field includes applying the electrical field using the at least two electrodes responsively to the generated pulsed electrical signal ([0009]: delivering pulsed field energy from an electrode array of an energy delivery device to the target tissue during the optimal time for pulsed field energy delivery to cause reversible effects in the target tissue; if the energy is being delivered from a system, then the system also generated the signal that then led to the application of energy). 
Regarding claim 4, Stewart ‘310 teaches wherein the pulsed electrical signal includes a series of biphasic pulses, each biphasic pulse including a positive and a negative phase pulse ([0032]: pulses were delivered in a biphasic manner, by alternating the polarity between every other electrode for every succeeding pulse, resulting in an alternating pulsed current. Time delay between positive and negative pulses may be zero or extended to hundreds of microseconds in a practical application).  
Regarding claim 5, Stewart ‘310 teaches wherein the pulsed electrical signal includes a series of bursts ([0048]: delivering several pulse trains), each burst including a series of pulses ([0048]: Trains of, for example, 10 to 2000 pulses).  
Regarding claim 6, Stewart ‘310 teaches wherein: each of the pulses has a pulse length between 1 and 20 microseconds ([0048]: square wave pulse durations of less than approximately 60 microseconds, for example, less than 20 microseconds); and the series of bursts includes a gap between bursts of between 100 microseconds to 1000 milliseconds ([0010]: deliver the pulsed field energy to the target tissue between approximately 60 milliseconds and approximately 120 milliseconds after an onset of the R wave; [0048]: with one pulse train being delivered per cardiac cycle).  
Regarding claim 7, Stewart ‘310 teaches wherein: each burst includes up to 100 of the pulses ([0008]: is delivered in one to 20 pulses); and the series of bursts includes up to 100 bursts ([0032]: A series of nine energy deliveries are shown in FIG. 5).  
Regarding claim 8, Stewart ‘310 teaches rendering to a display an indication of the electrical activation signals in the tissue of the chamber of the heart in the vicinity of the location ([0023]: responses may be monitored by an electrophysiology (EP) recording system, which may be a component of the control unit 14. Additionally, such responses may be quantified by the recording system and the data transferred from the recording system to the generator 22 and/or the control unit 14, for example, an interface with a cardiac navigation system (that may also be a component of the control unit 14) that places the data into an anatomical display); and then applying another electrical field using at least two of the electrodes to the tissue of the chamber of the heart at the given location within the chamber with an amplitude sufficient to cause irreversible electroporation ([0009]: delivering pulsed field energy from an electrode array of an energy delivery device to the target tissue during the optimal time for pulsed field energy delivery to cause reversible effects in the target tissue; and delivering pulsed field energy from the electrode array to the target tissue during the optimal time for pulsed field energy delivery to cause irreversible effects in the target tissue; [0008]: Determining cardiac cycle timing may further include measuring a QT interval that includes an R wave, an S wave, and a T wave, and determining the optimal time within the cardiac cycle for pulsed field energy delivery may include identifying an ST segment within the QT interval).
Regarding claim 9, Stewart ‘310 teaches generating an electroanatomic map of the chamber of the heart responsively to the electrical activation signals; and rendering the electroanatomic map to the display ([0023]: responses may be monitored by an electrophysiology (EP) recording system, which may be a component of the control unit 14. Additionally, such responses may be quantified by the recording system and the data transferred from the recording system to the generator 22 and/or the control unit 14, for example, an interface with a cardiac navigation system (that may also be a component of the control unit 14) that places the data into an anatomical display; [0040]: The measurements indicating tissue contact and/or proximity may be collected from the amplifier system, also known as an EP recording system, where the electrograms from the one or more catheter electrodes are displayed to the operator and may be analyzed, saved, and/or archived. Measurements showing catheter contact and/or proximity may further be collected using a computer-based localization system, also known as an electro-anatomical mapping … measurements may be collected from ultrasound transducers within the energy delivery catheter, as well as from other intracardiac or transthoracic echocardiographic devices used in the procedure, which may provide visual catheter contact and/or proximity information on an echocardiography system).   
Regarding claim 16, Stewart ‘310 teaches an electroporation system (system 10, Abstract: system for mapping tissue and producing lesions for the treatment of cardiac arrhythmias in a non-thermal and optimal manner), comprising: 
a catheter (energy delivery device 12) including multiple electrodes (electrodes 18, many shown in Fig. 1), and configured to be inserted into a chamber of a heart ([0019]: system 10 may be used to treat endocardial surfaces; where endocardial surfaces include heart chambers); 
a signal generator (energy generator 22) coupled to at least two of the electrodes ([0022]: an energy generator 22 in electrical communication with one or more delivery electrodes 18), and configured to generate an electrical signal for supply to the at least two electrodes which responsively to the electrical signal apply an electrical field to tissue of the chamber of the heart at a given location within the chamber ([0022]: energy generator 22 and/or control unit 14 may have an automated system, selectable by the operator, whereby ectopy, when detected may activate the ablation system to deliver ablative energy upon each detection of, for example, ectopic activity while moving the device on tissue sites and delivering pulsed stimulation to elicit ectopic responses), the electrical field having an amplitude sufficient to cause reversible electroporation, but below a threshold for irreversible electroporation ([0032]: a first level of energy was delivered by a delivery device 12 that caused reversible effects); and 
processing circuitry (control unit 14/processor 30) configured to: receive from the catheter electrical activation signals in the tissue of the chamber of the heart in a vicinity of the location ([0025]: control unit 14 may further include one or more processors 30 programmed to receive, process, and/or communicate data received from the one or more energy delivery devices 12, one or more secondary devices, and/or other components of the system 10. The control unit 14 may further be programmed to receive and process data (for example, electric potential measurements and/or electromagnetic navigation measurements)); and measure an effect of the reversible electroporation on the electrical activation signals in the tissue of the chamber of the heart in a vicinity of the location ([0032]: energy was delivered from the device 12, using either one pulse or a train of 20 pulses. The EGM amplitude from the electrode pair was then re-measured after the energy had been delivered (referred to as a post-delivery measurement), and the EGM was again re-measured after approximately two minute after the energy had been delivered (referred to as a post-recovery measurement)).  
Regarding claim 17, Stewart ‘310 teaches wherein the electrical field is less than 450 Volts per centimeter ([0032]: The results show that pulses delivered at up to 200 V had reversible effects on EGM amplitude … This applied voltage of 300 V may produce a peak electric field strength of roughly 400 V/cm; wherein if an applied voltage of 300V has a peak electric field strength of roughly 400 V/cm, then an applied voltage of 200V will have a peak electric field strength less than 450 V/cm).    
Regarding claim 18, Stewart ‘310 teaches wherein the electrical signal is a pulsed electrical signal ([0009]: delivering pulsed field energy).  
Regarding claim 19, Stewart ‘310 teaches wherein the pulsed electrical signal includes a series of biphasic pulses, each biphasic pulse including a positive and a negative phase pulse ([0032]: pulses were delivered in a biphasic manner, by alternating the polarity between every other electrode for every succeeding pulse, resulting in an alternating pulsed current. Time delay between positive and negative pulses may be zero or extended to hundreds of microseconds in a practical application).    
Regarding claim 20, Stewart ‘310 teaches wherein the pulsed electrical signal includes a series of bursts ([0048]: delivering several pulse trains), each burst including a series of pulses ([0048]: Trains of, for example, 10 to 2000 pulses).  
Regarding claim 21, Stewart ‘310 teaches wherein: each of the pulses has a pulse length between 1 and 20 microseconds ([0048]: square wave pulse durations of less than approximately 60 microseconds, for example, less than 20 microseconds); and the series of bursts includes a gap between bursts of between 100 microseconds to 1000 milliseconds ([0010]: deliver the pulsed field energy to the target tissue between approximately 60 milliseconds and approximately 120 milliseconds after an onset of the R wave; [0048]: with one pulse train being delivered per cardiac cycle).  
Regarding claim 22, Stewart ‘310 teaches wherein: each burst includes up to 100 of the pulses ([0008]: is delivered in one to 20 pulses); and the series of bursts includes up to 100 bursts ([0032]: A series of nine energy deliveries are shown in FIG. 5).  
Regarding claim 23, Stewart ‘310 teaches wherein: the processing circuitry is configured to render to a display (display 28) an indication of the electrical activation signals in the tissue of the chamber of the heart in the vicinity of the location ([0023]: responses may be monitored by an electrophysiology (EP) recording system, which may be a component of the control unit 14. Additionally, such responses may be quantified by the recording system and the data transferred from the recording system to the generator 22 and/or the control unit 14, for example, an interface with a cardiac navigation system (that may also be a component of the control unit 14) that places the data into an anatomical display; where the control unit comprises processor 30); and the signal generator is configured to generate another electrical signal for supply to at least two of the electrodes which responsively to the other electrical signal apply another electrical field to tissue of the chamber of the heart at the location within the chamber with an amplitude sufficient to cause irreversible electroporation ([0010]: Delivering pulsed field energy from the electrode array to the target tissue may include delivering pulsed field energy that causes reversible effects in the target tissue, such as when deliver pulsed field energy from the electrode array to the target tissue when, during the optimal time for pulsed field energy delivery, at least one of the plurality of energy delivery electrodes is in close proximity with the target tissue, or may be delivered such that it causes irreversible effects in the target tissue; [0008]: Determining cardiac cycle timing may further include measuring a QT interval that includes an R wave, an S wave, and a T wave, and determining the optimal time within the cardiac cycle for pulsed field energy delivery may include identifying an ST segment within the QT interval).  
Regarding claim 24, Stewart ‘310 teaches wherein the processing circuitry is configured to: generate an electroanatomic map of the chamber of the heart responsively to the electrical activation signals; and render the electroanatomic map to the display ([0023]: responses may be monitored by an electrophysiology (EP) recording system, which may be a component of the control unit 14. Additionally, such responses may be quantified by the recording system and the data transferred from the recording system to the generator 22 and/or the control unit 14, for example, an interface with a cardiac navigation system (that may also be a component of the control unit 14) that places the data into an anatomical display; [0040]: The measurements indicating tissue contact and/or proximity may be collected from the amplifier system, also known as an EP recording system, where the electrograms from the one or more catheter electrodes are displayed to the operator and may be analyzed, saved, and/or archived. Measurements showing catheter contact and/or proximity may further be collected using a computer-based localization system, also known as an electro-anatomical mapping … measurements may be collected from ultrasound transducers within the energy delivery catheter, as well as from other intracardiac or transthoracic echocardiographic devices used in the procedure, which may provide visual catheter contact and/or proximity information on an echocardiography system)).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-15 & 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart ‘310 as applied to claims 1 & 16 above, and further in view of Stewart et al. (U.S. Pub. No. 20170035499, cited in IDS), herein referred to as “Stewart ‘499”.
Regarding claim 10, Stewart ‘310 discloses wherein the electric field with the amplitude sufficient to cause reversible electroporation but below a threshold for irreversible electroporation is less than 450 Volts per centimeter ([0032]: The results show that pulses delivered at up to 200 V had reversible effects on EGM amplitude), and the other electric field with the amplitude sufficient to cause irreversible electroporation is greater than 300 Volts per centimeter, but fails to disclose wherein the other electric field with the amplitude sufficient to cause irreversible electroporation is greater than 800 Volts per centimeter.  
However, Stewart ‘499 discloses wherein the other electric field with the amplitude sufficient to cause irreversible electroporation is greater than 300 Volts per centimeter ([0009]: the pulse train of energy has a voltage between 300V and 4000V; [0050]: The delivery of the same pulse trains at 400V and at 500V produced permanent EGM amplitude reductions; [0028]: the plurality of voltage amplitudes includes a first amplitude and a second amplitude, the second amplitude being higher than the first amplitude; where the delivery of energy from 500-4000V is sufficient to cause permanent effects and overlaps with the greater than 800V limitation). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the other electric field of Stewart ‘310 to the electric field of Stewart ‘499 for the purpose of producing lesions that rivaled those produced by RF ablations, producing larger EGM amplitude reductions, and for producing transmural lesions and contiguous lesions with fewer sequestered viable myocytes than phased RF (Stewart ‘499: [0050])
Regarding claim 11, Stewart ‘310 in view of Stewart ‘499 discloses generating a pulsed electrical signal and wherein the applying the other electrical field includes applying the other electrical field using the at least two electrodes responsively to the generated pulsed electrical signal (Stewart ‘499: [0029]: A biphasic pulse train of energy, at a frequency of approximately 1 kHz, is delivered between adjacent electrodes of the plurality of electrodes to the cardiac tissue to be treated; [0042]: The generator 14 may be operable in one or more modes of operation, including for example: (i) bipolar energy delivery between at least two electrodes 24).
Regarding claim 12, Stewart ‘310 in view of Stewart ‘499 discloses wherein the pulsed electrical signal includes a series of biphasic pulses, each biphasic pulse including a positive and a negative phase pulse (Stewart ‘499: [0016]: the pulse train of energy includes biphasic pulses; see Fig. 4).
Regarding claim 13, Stewart ‘310 in view of Stewart ‘499 discloses wherein the pulsed electrical signal includes a series of bursts, each burst including a series of pulses (Stewart ‘499: [0019]: at least one pulse train of energy at a predetermined frequency. Each pulse train of energy includes at least 60 pulses).
Regarding claim 14, Stewart ‘310 in view of Stewart ‘499 discloses wherein: each of the pulses has a pulse length between 1 and 20 microseconds (Stewart ‘499: [0029]: a pulse width of 1-15 μs); and the series of bursts includes a gap between bursts of between 100 microseconds to 1000 milliseconds ([0046]: four pulse trains may be delivered at each target tissue site and the pulse trains may be gated to start at the end of the S-wave of the sinus rhythm isoelectric line; [0023]: the detection of the onset of an R-wave, and wherein the generator is configured to initiate the pulse train of energy between 70 ms and 100 ms after onset of an R-wave measured).
Regarding claim 15, Stewart ‘310 in view of Stewart ‘499 discloses wherein: each burst includes up to 100 of the pulses (Stewart ‘499: [0019]: Each pulse train of energy includes at least 60 pulses); and the series of bursts includes up to 100 bursts ([0046]: four pulse trains may be delivered at each target tissue site).
Regarding claim 25, Stewart ‘310 discloses wherein the electric field with the amplitude sufficient to cause reversible electroporation but below a threshold for irreversible electroporation is less than 450 Volts per centimeter ([0032]: The results show that pulses delivered at up to 200 V had reversible effects on EGM amplitude), and the other electric field with the amplitude sufficient to cause irreversible electroporation is greater than 300 Volts per centimeter, but fails to disclose wherein the other electric field with the amplitude sufficient to cause irreversible electroporation is greater than 800 Volts per centimeter.  
However, Stewart ‘499 discloses wherein the other electric field with the amplitude sufficient to cause irreversible electroporation is greater than 300 Volts per centimeter ([0009]: the pulse train of energy has a voltage between 300V and 4000V; [0050]: The delivery of the same pulse trains at 400V and at 500V produced permanent EGM amplitude reductions; [0028]: the plurality of voltage amplitudes includes a first amplitude and a second amplitude, the second amplitude being higher than the first amplitude; where the delivery of energy from 500-4000V is sufficient to cause permanent effects and overlaps with the greater than 800V limitation). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the other electric field of Stewart ‘310 to the electric field of Stewart ‘499 for the purpose of producing lesions that rivaled those produced by RF ablations, producing larger EGM amplitude reductions, and for producing transmural lesions and contiguous lesions with fewer sequestered viable myocytes than phased RF (Stewart ‘499: [0050])
Regarding claim 26, Stewart ‘310 in view of Stewart ‘499 discloses wherein the other electrical signal is a pulsed electrical signal (Stewart ‘499: [0029]: A biphasic pulse train of energy).  
Regarding claim 27, Stewart ‘310 in view of Stewart ‘499 discloses wherein the pulsed electrical signal includes a series of biphasic pulses, each biphasic pulse including a positive and a negative phase pulse (Stewart ‘499: [0016]: the pulse train of energy includes biphasic pulses; see Fig. 4).  
Regarding claim 28, Stewart ‘310 in view of Stewart ‘499 discloses wherein the pulsed electrical signal includes a series of bursts, each burst including a series of pulses (Stewart ‘499: [0019]: at least one pulse train of energy at a predetermined frequency. Each pulse train of energy includes at least 60 pulses).
Regarding claim 29, Stewart ‘310 in view of Stewart ‘499 discloses wherein: each of the pulses has a pulse length between 1 and 20 microseconds (Stewart ‘499: [0029]: a pulse width of 1-15 μs); and the series of bursts includes a gap between bursts of between 100 microseconds to 1000 milliseconds ([0046]: four pulse trains may be delivered at each target tissue site and the pulse trains may be gated to start at the end of the S-wave of the sinus rhythm isoelectric line; [0023]: the detection of the onset of an R-wave, and wherein the generator is configured to initiate the pulse train of energy between 70 ms and 100 ms after onset of an R-wave measured).
Regarding claim 30, Stewart ‘310 in view of Stewart ‘499 discloses wherein: each burst includes up to 100 of the pulses (Stewart ‘499: [0019]: Each pulse train of energy includes at least 60 pulses); and the series of bursts includes up to 100 bursts ([0046]: four pulse trains may be delivered at each target tissue site).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Asirvatham (US 20200298008): reversible/irreversible electroporation with electrical signal measurement; Davalos et al. (US 8926606); reversible/irreversible electroporation; Paul et al. (US 20120059255): reversible/irreversible cardiac electroporation.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571) 272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794                                                                                                                                                                                                        

/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794